 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2240 
 
AN ACT 
To authorize the exchange of land or interest in land between Lowell National Historical Park and the city of Lowell in the Commonwealth of Massachusetts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lowell National Historical Park Land Exchange Act of 2012.  
2.AmendmentsThe Act entitled An act to provide for the establishment of the Lowell National Historical Park in the Commonwealth of Massachusetts, and for other purposes approved June 5, 1978 (Public Law 95–290; 16 U.S.C. 410cc et seq.), is amended in section 202, by adding at the end the following: 
 
(d) 
(1)The Secretary may exchange any land or interest in land within the boundaries of the park for any land or interest in land owned by the Commonwealth of Massachusetts, the city of Lowell, or the University of Massachusetts Building Authority.  
(2)Except as provided in paragraph (3), an exchange under this subsection shall be subject to the laws, regulations, and policies applicable to exchanges of land administered by the National Park Service and any other terms and conditions that the Secretary determines to be necessary to protect the interests of the United States.  
(3)Where facilities or infrastructure required for the management and operation of the Lowell National Historical Park exists on the Federal land to be exchanged, and the non-Federal land or interest in land to be exchanged is not of equal value, the values shall be equalized by the payment of cash to the Secretary. The Secretary shall not be required to equalize the values of any exchange conducted under this subsection if the land or interest in land received by the Federal Government exceeds the value of the Federal land or interest in land exchanged. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
